DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first invent
tor to file provisions of the AIA .



1. Formal Matters
A.	In the response dated 3/15/22, Applicants elected Group I, without traverse. Therefore, this restriction is deemed proper and is made FINAL.

B.	Claims 1, 2, 12-14, 29, 39, 42, 48, 50, 55, 58, 68, 71, 72, 77, 81, 84-86, 90, 92, 96, 97, 99 and 115 are pending. Claims 29, 39, 55, 58, 68, 81, 84-86, 90, 92, 96, 97 and 99 have been withdrawn as being drawn to non-elected inventions. Claims 1, 2, 12-14, 42, 48, 50, 71, 72, 77 and 115 are the subject of this Office Action.



2. Specification
A.	If applicable, the first line of the specification should be updated to reflect the status (e.g. “now U.S. Patent No.”, or “now abandoned”) of any parent applications. Similarly, though none could be found, any U.S. or Foreign Applications cited in the specification which have since issued should be updated with the corresponding Patent No.

B.	Though none could be found, any listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

C.	Though no issues could be found, Applicant is advised that embedded hyperlinks and/or other forms of browser-executable code are impermissible and require deletion. The attempt to incorporate subject matter into the patent application by reference to a hyperlink and/or other forms of browser-executable code is considered to be an improper incorporation by reference. See MPEP 608.01(p), paragraph I regarding incorporation by reference. It is noted that the recitation of “www.” alone, as opposed to “http://www.”, is also active and should not be used.  

D.	Though no issues could be found, trade names or marks used in commerce should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

E.	Though no issues could be found, when a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the Sequence Listing and a sequence identifier ("SEQ ID NO:X") must be used either in the drawing or in the Brief Description of the Drawings. See MPEP § 2422.02. 

F.	Though no issues could be found, according to 37 CFR 1.821(d) (MPEP § 2422), where the description or claims of a patent application discuss a sequence listing that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the assigned identifier, in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application. 

G.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicants’ cooperation is requested in correcting any errors of which Applicants may become aware.



3. Claim Objections
	Claim 115 is objected to since it recites non-elected subject matter (i.e. polynucleotides, host cells and vectors).



4. Claim Rejections - 35 USC § 112(a) – scope of enablement
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	Claim 14 is rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for the antibodies comprising SEQ ID NO:10 and 11, does not reasonably provide enablement for antibodies meeting the limitation of claim 14(i). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
In In re Wands, 8USPQ2d, 1400 (CAFC 1988) page 1404, the factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The essential issue regarding the lack of disclosed antibodies meeting the limitations of the examined claims is covered below under written description. This enablement issue deals solely with producing antibodies with the ability to directly kill any and all of the cells in claim 14(i). In this sense, the breadth of the claims is excessive and Applicants do not provide any guidance and working examples of antibodies able to directly kill a cancer cell, nor is producing an antibody with such capabilities predictable to one of ordinary skill in the art.
These factors lead the Examiner to hold that undue experimentation is necessary to practice the invention as claimed.
	
	






5. Claim Rejections - 35 USC § 112(a) – written description
A.	Claims 1, 2, 12-14, 42, 48, 50, 71, 72, 77 and 115 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
These are genus claims. The claims are drawn to antibodies having numerous potential effects, both structurally and functionally. However, it appears that the specification does not provide adequate written description of the genus of antibodies (e.g. by SEQ ID NO). The only apparent SEQ ID NOs to an antibody is found on pages 126-127, which is drawn to a HCVD of SEQ ID NO:10 and a LCVD of SEQ ID NO:11, which were both known in the art at the time of the instant invention. Otherwise, the examples appear to be prophetic in nature, even though the specification mentions using TNFRAB4 (Example 5) to develop the claimed antibodies, it is not clear that any antibodies were, in fact, produced from this parent, or if TNFRAB4, itself, meets any of the claim limitations.
Therefore, other than being an antibody needing to meet the requirements of, for example, claim 1, as well as the more specific functional characteristics of claims 2, 12 (inhibitors to the undescribed antibodies), 13 and 14, the specification and claims do not indicate what distinguishing attributes are shared by the members of the genus. Thus, the scope of the claims includes numerous structural variants, and the genus is highly variant because a significant number of structural differences between/among genus members is permitted. The specification and claims do not provide any guidance as to what changes should be made. Structural features that could distinguish compounds in the genus from others in the antibody class are missing from the disclosure. No common structural attributes identify the members of the genus. 
The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed. Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus, and because the genus is highly variant, the SEQ ID NO:10 and 11, at most, or TNFRAB4 as a starter molecule, alone, are insufficient to describe the genus. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus. Thus, Applicant was not in possession of the claimed genus at the time the invention was made.


B.	Claim 14 is rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim (part e) does not provide a lower limit for the KD values. Therefore, the claims read on “superbinders”, which can have affinity values in the femptomolar range, or less (i.e. higher affinity). 


C.	Claim 72 is rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a genus claim. The claim recites a laundry list of immunotherapy agents by category (e.g. “XXX agent”). However, other than the types of general agents, the specification and claims do not indicate what distinguishing attributes are shared by the members of the genus. Thus, the scope of the claims includes numerous structural variants, and the genus is highly variant because a significant number of structural differences between/among genus members is permitted. Structural features that could distinguish compounds in the genus from others in the “agent” class are missing from the disclosure. No common structural attributes identify the members of the genus. None of these agents, or, at best, minimal examples (e.g. claim 77), have been described in the specification.
The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed. Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus, and because the genus is highly variant, “XXX agent”, alone is insufficient to describe the genus. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus. Thus, Applicant was not in possession of the claimed genus at the time the invention was made.




6. Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


No provisional rejection is being made on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 11, 21, 34, 38, 65, 91, 92, 95-99, 103, 106, 107, 212-215, 223, 225-227, 232, 237, 244 and 245 of copending Application No. 17/269,315 (reference application), since, though it appears that the instant claims would be a genus of the copending species, the Examiner cannot make a prima facie case that the antibodies of the copending application would not bind to the epitope KCRPG, or that the antibody of the instant application would not bind to CRD1 of the copending application. It is noted that copending claims 95-99, 103, 106, 107 and 223 would initially be included in any provisional rejection since nucleotides, vectors and host cells are still pending, only withdrawn, in the instant application. However, the would be removed upon cancelation of the corresponding claims upon allowance of the instant antibody claims.
Due to a lack of antibodies in the instant claims which are defined by SEQ ID NOs, Applicants are urged to inform the Examiner if they believe any of the copending claims would fall under the genus (and, therefore, make obvious, the antibodies and corresponding methods of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.





7. Conclusion
No claim is allowable.

Advisory information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LANDSMAN whose telephone number is 571-272-0888.  The examiner can normally be reached M-F 8 AM – 6 PM (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached at 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT S LANDSMAN/Primary Examiner, Art Unit 1647